DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/8/2020, 6/18/2020 and 10/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 13 - 16, 19, 20, 23 and 24 are rejected under 35 U.S.C. 103 as being obvious over US Patent Application Publication No. 20180165575 (Henry et al.) in view of Chinese Patent Application No. CN106447034 (Yinhe et al.).
	Regarding claim 10, Henry et al. discloses: “a method implemented in a neural network (FIG. 1: 100, 121; [0073]: “FIG. 1, a block diagram illustrating a processor 100 that includes a neural network unit (NNU) 121 is shown; FIG. 25; [0030]: “FIG. 25 is a flowchart illustrating operation of the processor of FIG. 1 to perform an architectural program that uses the NNU to perform a convolution of the convolution kernel with the data array of FIG. 24”), the method comprising: “a weight (FIG. 1: 121, 124; [0083]: “The NNU 121 includes a weight random access memory (RAM) 124”) convolution kernel matrix”  (FIG. 24: 2402; [0198]: “Referring now to FIG. 24, a block diagram illustrating an example of data structures used by the NNU 121 of FIG. 1 to perform a convolution operation are shown. The block diagram includes a convolution kernel 2402, a data array 2404, and the data RAM 122 and weight RAM 124 of FIG. 1”; [0223]: “Although the example includes a 3×3 convolution kernel 2042, other size convolution kernels may be employed, such as 2×2, 4×4, 5×5, 6×6, 7×7, 8×8, etc. matrices, in which case the NNU program will vary”).
	However, Henry et al. does not clearly disclose the remaining limitations of the claim. To that end, Yinhe et al. discloses: “searching for effective weights (Pg. 4, lines 24-25: “The present invention proposes a data compression storage format, which performs re-encoding during data storage, and can skip data whose value is 0, thereby realizing the function of data compression”) … and acquiring an index associated with the effective weights (Pg. 4, lines 24-26: “each data block is stored in the storage unit according to the data compression storage format. The storage format consists of two parts: <value, offset>, where <value> represents the original data value”), wherein the effective weights are non-zero weights (Pg. 4, lines 26-29: “The data is stored according to the data compression storage format to ensure that the data with zero value does not participate in the neural network calculation, and only the non-zero data will be stored and participate in the calculation”) and the index associated with the effective weights is used to mark respective positions of the effective weights in the weight convolution kernel matrix (Pg. 4, line 26: “<offset> Shift > represents the relative position of the value in the data block”); and storing the effective weights and the index associated with the effective weights” (Pg. 4, lines 42-43: “The present invention also proposes a data compression unit, which consists of an input buffer, an offset counter and an output buffer”; Pg. 4, lines 43-45: “In each cycle, the control system reads in a data from the input buffer and makes the offset If and only if the value is not 0, the data will be stored in the output buffer, and the corresponding offset count value will also be stored”).  It is respectfully submitted that it would have been obvious to one of ordinary skill in the art at the time of the invention to combine Henry et al. with the invention of Yinhe et al. in order to provide a data compression method as a neural network accelerator to improve operating speed and make neural network computations more efficient (e.g., see Yinhe et al. @ Pg. 2, lines 16-18).
	With respect to claim 15, Henry et al. discloses: “a neural network processor (FIG. 1: 121), comprising: a weight and index storage unit” (FIG. 1: 124); a neuron index unit (FIG.1: 126; [0083]: “The NNU 121 includes a weight random access memory (RAM) 124, a data RAM 122, N neural processing units (NPUs) 126”) configured to acquire, based on the index associated with the effective weights, convolution domain neurons corresponding to the effective weights ([0083]: “Each data word functions as the output value (also sometimes referred to as an activation) of a neuron of the previous layer in the network, and each weight word functions as a weight associated with a connection coming into a neuron of the instant layer of the network”); and a computation array unit (FIG. 2: 204; [0094]: “Although FIG. 2 shows only a multiplier 242 and adder 244 in the ALU 204, preferably the ALU 204 includes other elements to perform the other operations described above. For example, preferably the ALU 204 includes a comparator (not shown) for comparing the accumulator 202 with a data/weight word and a mux (not shown) that selects the larger (maximum) of the two values indicated by the comparator for storage“; “For another example, preferably the ALU 204 includes selection logic (not shown) that bypasses the multiplier 242 with a data/weight word to enable the adder 244 to add the data/weight word to the accumulator 202 value 217 to generate a sum for storage”) configured to perform convolution operations associated with the effective weights and the convolution domain neurons” ([0094]: “These additional operations are described in more detail below, for example, with respect to FIGS. 18 through 29A, and may be useful for performing convolution and pooling operations”).
	In addition, Yinhe et al. discloses: “store effective weights and an index associated with the effective weights (Pg. 4, lines 42-43: “The present invention also proposes a data compression unit, which consists of an input buffer, an offset counter and an output buffer”; Pg. 4, lines 43-45: “In each cycle, the control system reads in a data from the input buffer and makes the offset If and only if the value is not 0, the data will be stored in the output buffer, and the corresponding offset count value will also be stored”), wherein the effective weights are non-zero weights (Pg. 4, lines 26-29: “The data is stored according to the data compression storage format to ensure that the data with zero value does not participate in the neural network calculation, and only the non-zero data will be stored and participate in the calculation”) associated with a weight convolution kernel matrix and wherein the index associated with the effective weights is used to mark respective positions of the effective weights in the weight convolution kernel matrix (Pg. 4, line 26: “<offset> Shift > represents the relative position of the value in the data block”);
	With respect to claim 20, Henry et al. discloses: “a non-transitory computer-readable storage medium storing instructions ([Claim 21]: “at least one non-transitory computer usable medium for use with a computing device, the computer program product comprising: computer usable program code embodied in said medium”) that, when executed by a processor ([0074]: “A CPU is the electronic circuits (i.e., “hardware”) that execute the instructions of a computer program (also known as a “computer application” or “application”) by performing operations on data that include arithmetic operations, logical operations, and input/output operations”); in a weight (FIG. 1: 121, 124; [0083]: “The NNU 121 includes a weight random access memory (RAM) 124”) convolution kernel matrix” (FIG. 24: 2402; [0198]: “Referring now to FIG. 24, a block diagram illustrating an example of data structures used by the NNU 121 of FIG. 1 to perform a convolution operation are shown. The block diagram includes a convolution kernel 2402, a data array 2404, and the data RAM 122 and weight RAM 124 of FIG. 1”; [0223]: “Although the example includes a 3×3 convolution kernel 2042, other size convolution kernels may be employed, such as 2×2, 4×4, 5×5, 6×6, 7×7, 8×8, etc. matrices, in which case the NNU program will vary”).
	In addition, Yinhe et al. discloses: “cause the processor to at least: search for effective weights (Pg. 4, lines 24-25: “The present invention proposes a data compression storage format, which performs re-encoding during data storage, and can skip data whose value is 0, thereby realizing the function of data compression”) … and acquire an index associated with the effective weights (Pg. 4, lines 24-26: “each data block is stored in the storage unit according to the data compression storage format. The storage format consists of two parts: <value, offset>, where <value> represents the original data value”), wherein the effective weights are non-zero weights (Pg. 4, lines 26-29: “The data is stored according to the data compression storage format to ensure that the data with zero value does not participate in the neural network calculation, and only the non-zero data will be stored and participate in the calculation”) and the index associated with the effective weights is used to mark respective positions of the effective weights in the weight convolution kernel matrix (Pg. 4, line 26: “<offset> Shift > represents the relative position of the value in the data block”); and store the effective weights and the index associated with the effective weights” (Pg. 4, lines 42-43: “The present invention also proposes a data compression unit, which consists of an input buffer, an offset counter and an output buffer”; Pg. 4, lines 43-45: “In each cycle, the control system reads in a data from the input buffer and makes the offset If and only if the value is not 0, the data will be stored in the output buffer, and the corresponding offset count value will also be stored”).
	With respect to claims 13, 19 and 23, Henry et al. discloses: “the index associated with the effective weights indicates row and column coordinates of the effective weights ([0202]: “The data values of the data matrix 2406 held in the weight RAM 124 are denoted “Dx,y” where “x” is the weight RAM 124 row number and “y” is the word, or column, number of the weight RAM 124”) in the weight (FIG. 1: 121, 124; [0083]: “The NNU 121 includes a weight random access memory (RAM) 124”) convolution kernel matrix” (FIG. 24: 2402; [0198]: “Referring now to FIG. 24, a block diagram illustrating an example of data structures used by the NNU 121 of FIG. 1 to perform a convolution operation are shown. The block diagram includes a convolution kernel 2402, a data array 2404, and the data RAM 122 and weight RAM 124 of FIG. 1”; [0223]: “Although the example includes a 3×3 convolution kernel 2042, other size convolution kernels may be employed, such as 2×2, 4×4, 5×5, 6×6, 7×7, 8×8, etc. matrices, in which case the NNU program will vary”).
	With respect to claims 14 and 24, Henry et al. discloses: “one or more convolution domain neurons matching the effective weights ([0083]: “Each data word functions as the output value (also sometimes referred to as an activation) of a neuron of the previous layer in the network, and each weight word functions as a weight associated with a connection coming into a neuron of the instant layer of the network”); and performing convolution operations associated with the effective weights and the convolution domain neurons” ([0094]: “These additional operations are described in more detail below, for example, with respect to FIGS. 18 through 29A, and may be useful for performing convolution and pooling operations”).
	In addition, Yinhe et al. discloses: “acquiring, based on the index associated with the effective weights (Pg. 4, lines 24-26: “each data block is stored in the storage unit according to the data compression storage format. The storage format consists of two parts: <value, offset>, where <value> represents the original data value”),
	Regarding claim 16, Henry et al. discloses: “a storage unit (FIG. 1: 124) configured to store the convolution domain neurons and a convolution result ([0202]: “As shown in FIG. 24 and described in more detail with respect to FIG. 25, the architectural program writes the weight RAM 124 with the values of a data matrix 2406. As the NNU program performs the convolution, it writes back the resulting matrix to the weight RAM 124”); and a control unit (FIG. 1: 121) configured to control an order in which the convolution operations associated with the effective weights and the convolution domain neurons are executed” ([0197]: “For example, the FIGS. 24 through 26 illustrate the operation of the NNU 121 to perform a convolution operation in which the NNU 121 is highly utilized, and FIGS. 27 through 28 illustrate the operation of the NNU 121 to perform a pooling operation, which are required for convolution layers”).

Allowable Subject Matter
Claims 11, 12, 17, 18, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Myron Wyche/                  5/28/2022
Primary Examiner             AU2644